Dismissed and Opinion Filed August 15, 2016




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00970-CV

                        ADAM G. ARREDONDO, M.D., Appellant
                                      V.
                     TEXAS HEALTH VENTURE ENNIS, LLC, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-03652

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
        Appellant’s brief in this case is overdue. By order dated January 13, 2016 granting

appellant’s unopposed third motion for an extension of time to file a brief, we directed appellant

to file his brief by January 25, 2016. After appellant did not file his brief by that date, we notified

appellant by postcard that the time for filing his brief had expired. We directed appellant to file

both his brief and an extension motion within ten days. We cautioned appellant that failure to file

his brief and an extension motion would result in the dismissal of this appeal without further

notice. To date, appellant has not filed his brief or otherwise corresponded with the Court

regarding the status of his brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

150970F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ADAM G. ARREDONDO, M.D., Appellant                On Appeal from the 134th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00970-CV       V.                       Trial Court Cause No. DC-14-03652.
                                                  Opinion delivered by Chief Justice Wright.
TEXAS HEALTH VENTURE ENNIS,                       Justices Lang-Miers and Stoddart
LLC, Appellee                                     participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee TEXAS HEALTH VENTURE ENNIS, LLC recover its
costs of this appeal from appellant ADAM G. ARREDONDO, M.D..


Judgment entered August 15, 2016.




                                            –3–